993 A.2d 1211 (2010)
202 N.J. 3
In the Matter of Herbert J. TAN, an Attorney at Law.
D-51 September Term 2009, 065249.
Supreme Court of New Jersey.
March 24, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-270 and DRB 09-271, concluding that HERBERT J. TAN of NEWARK, who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 1.8 (lack of diligence), RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions about the representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that HERBERT J. TAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.